IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2016-CP-00320-COA

MICHAEL DRANKUS A/K/A MICHAEL F.                                          APPELLANT
DRANKUS A/K/A MICHAEL FREDERICK
DRANKUS

v.

STATE OF MISSISSIPPI                                                        APPELLEE

DATE OF JUDGMENT:                         02/09/2016
TRIAL JUDGE:                              HON. ROGER T. CLARK
COURT FROM WHICH APPEALED:                HARRISON COUNTY CIRCUIT COURT,
                                          SECOND JUDICIAL DISTRICT
ATTORNEY FOR APPELLANT:                   MICHAEL DRANKUS (PRO SE)
ATTORNEYS FOR APPELLEE:                   OFFICE OF THE ATTORNEY GENERAL
                                          BY: DARRELL C. BAUGHN
                                          ANTHONY LOUIS SCHMIDT JR.
NATURE OF THE CASE:                       CIVIL - POSTCONVICTION RELIEF
TRIAL COURT DISPOSITION:                  DENIED MOTION FOR POSTCONVICTION
                                          RELIEF
DISPOSITION:                              AFFIRMED - 04/11/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE LEE, C.J., ISHEE AND GREENLEE, JJ.

      LEE, C.J., FOR THE COURT:

¶1.   Michael Drankus appeals the Harrison County Circuit Court’s denial of his motion

for postconviction relief (PCR). Finding the trial court correctly denied Drankus’s motion,

we affirm.

                       FACTS AND PROCEDURAL HISTORY

¶2.   In 1987, Drankus was convicted of capital murder, robbery, and burglary of a

dwelling. He was released on parole in 2001, but his parole was revoked in 2006 for
numerous violations. Drankus was again paroled in 2007, but he violated numerous parole

conditions and was returned to the custody of the Mississippi Department of Corrections

(MDOC) in 2012.

¶3.    The Mississippi Parole Board (MPB) denied Drankus parole on April 29, 2015, and

set his next parole hearing for April 30, 2018. Drankus filed a PCR motion claiming that he

was entitled to a parole hearing at least every year pursuant to Mississippi Code Annotated

section 47-7-18(6) (Rev. 2015); thus, the three-year set off1 violated his constitutional and

statutory rights. The trial court denied Drankus’s motion, finding that it was a successive

writ since Drankus had filed a prior PCR motion in 1996.2 The trial court further stated that

it did not have jurisdiction over parole matters.

¶4.    Drankus now appeals, asserting that the trial court had jurisdiction to address the

merits of his PCR motion.

                                 STANDARD OF REVIEW

¶5.    When reviewing a trial court’s denial or dismissal of a PCR motion, we will only

disturb the trial court’s decision if it is clearly erroneous; however, we review the trial court’s

legal conclusions under a de novo standard of review. Hughes v. State, 106 So. 3d 836, 838

(¶4) (Miss. Ct. App. 2012).



       1
        “A ‘set off’ in parole terminology is the period of time an inmate who has been
denied parole must wait before his parole is reconsidered.” Way v. Miller, 919 So. 2d 1036,
1038 n.1 (Miss. Ct. App. 2005) (citation omitted).
       2
        In an unpublished opinion, the Mississippi Supreme Court affirmed the trial court’s
decision to deny Drankus’s request for relief. Drankus v. State, 691 So. 2d 1022 (Miss.
1996).

                                                2
                                        DISCUSSION

¶6.    In 2014, the Legislature passed House Bill 585, which added and amended numerous

provisions regarding sentencing and parole eligibility. See 2014 Miss. Laws ch. 457. These

amendments went into effect on July 1, 2014. Section 47-7-18 is one of the newly added

statutes and states, in part, “Any inmate not released at the time of the inmate’s initial parole

date shall have a parole hearing at least every year.” Miss. Code Ann. § 47-7-18(6).

¶7.    The Mississippi Supreme Court recently addressed this issue in Drankus v. Mississippi

Parole Board, 2015-CP-01049-SCT, 2017 WL 449621 (Miss. Feb. 2, 2017). Drankus had

filed a PCR motion in the Sunflower County Circuit Court raising a similar issue regarding

his parole set-off date. The Sunflower County Circuit Court dismissed Drankus’s motion for

failure to state a claim upon which relief could be granted. Id. at *1 (¶1). The Mississippi

Supreme Court affirmed the trial court’s decision, finding that the trial court did not have

“jurisdiction to hear an appeal of the parole board’s decision to set off Drankus’s next parole

hearing for three years.” Id. at *2 (¶7). See also Cotton v. Miss. Parole Bd., 863 So. 2d 917,

921 (¶11) (Miss. 2003) (trial courts have no jurisdiction to grant or deny parole).

¶8.    Regarding the recent amendments to the parole statutes, the supreme court further

stated that “those amendments do not apply to prisoners like Drankus who were admitted

prior to the amendments’ effective date.”       Drankus, 2017 WL 449621, at *2 (¶7). See

Drankus v. Fisher, 204 So. 3d 1232, 1236 (¶14) (Miss. 2016) (prisoners admitted to MDOC

custody prior to July 1, 2014, were not entitled to a case plan under Mississippi Code

Annotated section 47-7-3.1 (Rev. 2015)).



                                               3
¶9.   Accordingly, we find the trial court properly denied Drankus’s PCR motion.

¶10. THE JUDGMENT OF THE HARRISON COUNTY CIRCUIT COURT,
SECOND JUDICIAL DISTRICT, DENYING THE MOTION FOR
POSTCONVICTION RELIEF IS AFFIRMED. ALL COSTS OF THIS APPEAL ARE
ASSESSED TO HARRISON COUNTY.

    IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, CARLTON, FAIR, WILSON,
GREENLEE AND WESTBROOKS, JJ., CONCUR.




                                          4